SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K Current Report Pursuant to Section13 or 15(D) of the Securities Exchange Act of 1934 April28, 2010 (Date of earliest event reported) BALL CORPORATION (Exact name of Registrant as specified in its charter) Indiana 001-07349 35-0160610 (State of (Commission (IRS Employer Incorporation) File No.) Identification No.) 10Longs Peak Drive, P.O. Box 5000, Broomfield, CO80021-2510 (Address of principal executive offices, including ZIP Code) (303) 469-3131 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Ball Corporation Current Report on Form 8-K Dated April30, 2010 Item 5.07.Submission of Matters to a Vote of Security Holders. On April28, 2010, Ball Corporation (the “Company”) held its Annual Meeting of Shareholders (“Annual Meeting”).Pursuant to the addition of Item 5.07 on Form 8-K effective February 28, 2010, the Company is providing the following information regarding the results of the matters voted on by shareholders at the Annual Meeting: 1. Election of Directors. Director For Withheld Broker Non-Votes John A. Hayes 3,754,849 Hanno C. Fiedler John F. Lehman Georgia R. Nelson Erik H. van der Kaay 2. Ratification of the appointment of PricewaterhouseCoopers LLP as the independent auditor for the Corporation for 2010. For Against Abstain Broker Non-Votes 0 3. Proposal to approve the 2010 Stock and Cash Incentive Plan. For Against Abstain Broker Non-Votes 4. Proposal to have shareholders at each Annual Meeting adopt a nonbinding advisory resolution to ratify the compensation of the Named Executive Officers. For Against Abstain Broker Non-Votes 5. Proposal to have the Board of Directors adopt a rule to redeem any current or future rights plan unless such plan or amendments to the plan are submitted to a shareholder vote, as a separate ballot item, within 12 months. For Against Abstain Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALL CORPORATION (Registrant) By: /s/ Scott C. Morrison Name: Scott C. Morrison Title: Senior Vice President and Chief Financial Officer Date:April30, 2010
